Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “WLAN supervising device” has no clear meaning in the art as a thorough search of the patent database and the non-patent literature databases did not reveal any document which uses the term “WLAN supervising device”.  Therefore, as this term has no clear meaning in the wireless art, the scope of the claims is unclear.  Correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s 1, 10, 14-17 and 22-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2015/0172870 to Venkatesan in view of U.S. Patent Pub. 2017/0094717 to Yang. 

Regarding claim 1, Venkatesan teaches an apparatus including logic and circuitry configured to cause a mobile device to: 
disable wireless communication of the mobile device over one or more indoor-only wireless communication channels according to an indoor regulatory constraint; (see for example, section [0141] which describes step 512, which disables the indoor only frequency band UNII, (which is described in sections [0004] and [0046] to [0052] as being indoor only based on FCC regulations and constraints, see also Fig. 4, sections [0122], [0128] to [0132] and see Fig. 5, sections [0134] to [0138] which first disable the indoor frequency band (UNII) and use outdoor band signals to sense RF echoes); 
determine whether the mobile device is located indoors or outdoors based on sensor information from a sensor of the mobile device; (see for example, sections  [0100] to [0103] and the orientation sensor 118 and the transceiver which (based on the orientation sensor 118 readings up, down, left right etc., and the determined RF echoes sensed through the transceiver (used as a sensor), determine that the device is used indoors, see Figs. 4-5 and sections [0108], [0118], [0136] to [0137] and [0140]); 
based on a determination that the mobile device is located indoors, enable the mobile device to communicate as a Wireless Local Area Network (WLAN) supervising device over an indoor-only wireless communication channel of the one or more indoor-only wireless communication channels (see for example, step 510 as described in 
Therefore, the difference between Venkatesan and the last feature of claim 1 is that Venkatesan does not teach that the mobile station is enabled to act as a “WLAN supervising device” (which is equivalent to acting as a SoftAP device/mode as later defined in dependent claim 14), therefore, Yang is added.    
In an analogous art, Yang teaches a mobile device which aids other devices located outdoors by acting as a WLAN supervisory (SoftAP) station.  See for example, sections [0041] to [0043] and [0055] to [0057], which teaches that the device switches to SoftAP mode (to be used as a relay access point if needed) and switching to the indoor channel used by the indoor access point. 
Therefore, as Venkatesan teaches switching to indoor frequencies when indoors, and as Yang teaches switching a mobile station mode to act as a “supervising WLAN” station (SoftAP device/mode) to allow connections to an indoor AP, it would have been obvious to modify the mobile station of Venkatesan to operate as a SoftAP station, for the reasons as in Yang such as connecting to indoor devices using indoor frequencies.    

Regarding the amendments to the last step of claim 1 which now recite:  
“based on whether the mobile device is determined to be located indoors or outdoors, selectively enable or disable, respectively, the mobile device to Wireless Local Area Network (WLAN) over an indoor-only wireless communication channel of the one or more indoor-only wireless communication channels, and to operate as a supervising WLAN device, which is to control communication in the WLAN for communication with one or more wireless communication stations over the indoor-only wireless communication channel of the one or more indoor-only wireless communication channels
it is first noted that these amendments do not change the scope of the claim.  For example, changing “selecting whether to allow or not to allow…” to “selectively enable or disable…” does not change the scope of the claim.  
Regarding this feature, step 512 in Fig. 5 of Venkatesan teaches “disabling communication over indoor frequency band when outdoors”, while step 510 teaches “allowing communication over indoor frequency band when indoors”.  Therefore, Venkatesan does “selectively enable or disable respectively, the mobile device to operate with the indoor frequencies based on the determination of indoors or outdoors”, as now recited.   

Therefore, Venkatesan teaches switching to indoor frequencies when the device is detected to be indoors and not allowing these frequencies when outdoors.  As also described above, although the term “supervising WLAN device” has no clear meaning in the art, Yang is added only to show a switching a mobile station mode to act as a “supervising WLAN” station (which is further defined in dependent claim 14 as a SoftAP device/mode).  

Regarding claims 10 and 22, which recite “configured to cause the mobile device to determine whether the mobile device is located indoors or outdoors based on wireless communication information from one or more wireless communications over a non-indoor wireless communication channel”, as described above, Venkatesan uses the received echo communications on the non-indoor frequencies to determine indoors.  
Regarding claim 14, which recites “wherein the WLAN supervising device comprises a software-enabled Access Point (SoftAP), or a Peer-to-Peer (P2P) Group Owner (GO)”, as described above, Yang teaches a SoftAP mode, as recited. 
Regarding claim 15, which recites “comprising a radio to communicate over the one or more indoor-only wireless communication channels”, as described above, Venkatesan teaches a radio for communicating over the UNII indoor band, as recited.  
Regarding claim 16, which recites “comprising one or more antennas connected to the radio, a memory to store data processed by the mobile device, and a processor to execute instructions of an operating system”, see Fig. 1 of Venkatesan which shows all these recited structures.
Regarding claims 17 and 23, which recite similar amendments and features as claim 1, see the rejection of claim 1 above. 
s 2-6, 18-20 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Venkatesan and Yang, as applied to claim 1 above and further in view of U.S. Patent Pub. 2014/0171124 to Goglin. 

Regarding claims 2, 18 and 24, which recite “wherein the sensor information comprises environment information of an environment of the mobile device”, as Venkatesan uses sensors which do not sense the environment per se, Goglin is added.
In an analogous art, Goglin teaches a mobile device which senses the type of “environmental” light.  See for example, sensors which sense artificial or natural light. See also sections [0028] to [0031]. 
Therefore, as both Venkatesan and Goglin teach determining indoor/outdoor use of a mobile terminal using sensors and as Goglin explicitly uses environmental light sensors, it would have been obvious to use light sensors in Venkatesan, for reasons as in Goglin, which are that light sensing is accurate and requires low power devices.  
Regarding claims 3 and 19, which recite “wherein the sensor information comprises ambient light information from an ambient light sensor of the mobile device”, see sections [0028] to [0031] of Goglin, as described above. 
Regarding claims 4 and 20, which recite “configured to cause the mobile device to identify an ambient light spectrum based on the ambient light information, and to determine whether the mobile device is located indoors or outdoors based on the ambient light spectrum”, see sections [0028] to [0032] of Goglin, as described above. 


Regarding claim 6, which recites “configured to determine that the mobile device is located indoors based on a determination that the ambient light spectrum corresponds to artificial light”, see section [0029] of Goglin, which determines artificial light and indoors, as recited. 

4. 	Claims 7, 21 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Venkatesan and Yang, as applied to claim 1 above and further in view of U.S. Patent Pub. 2014/0141784 to Schmidt. 

Regarding claims 7, 21 and 25, which recites “configured to, when enabling the mobile device to communicate as the WLAN supervising device over the indoor-only wireless communication channel: maintain a virtual geo-fence around the mobile device; and based on a detected crossing of the geo-fence by the mobile device, disable functionality of the mobile device as the WLAN supervising device by disabling wireless communication of the mobile device in the WLAN over the one or more indoor-only wireless communication channels according to the indoor regulatory constraint”, as Venkatesan and Yang do not explicitly teach geo-fencing, Schmidt is added.

Therefore, as Venkatesan/Yang teach changing roles to SoftAp and changing to outdoor frequencies and as Schmidt teaches using geo-fences to switch communication channels, it would have been obvious to use geo-fences in Venkatesan, for reasons as in Schmidt, which are that geo-fences are conventionally used to determine location changes.  

5. 	Claims 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Venkatesan and Yang, as applied to claim 1 above and further in view of U.S. Patent Pub. 2013/0157638 to Malmbak. 

Regarding claim 8, which recites “wherein the sensor information comprises location information from a location sensor of the mobile device”, although sections [0038] and [0120] of Venkatesan teach GPS sensors, it is not explicitly taught that they are used for position determinations, therefore Malmbak is added.  
In an analogous art, Malmbak teaches a mobile device which uses GPS to determine indoor and outdoor locations.  See for example, Fig. 6 and section [0041]. 
Therefore, as both Venkatesan and Malmbak teach determining indoor/outdoor location and the use of GPS, it would have been obvious to use the GPS sensor in Venkatesan, for reasons as in Malmbak, and as is conventional.   
.


6. 	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Venkatesan and Yang, as applied to claim 1 above and further in view of U.S. Patent Pub. 2014/0036811 to Zhang. 

Regarding claim 11, which recites “wherein the wireless communication information comprises at least one of channel estimation information or device information, the channel estimation information corresponding to the non-indoor wireless communication channel, the device information corresponding to one or more wireless communication devices communicating over the non-indoor wireless communication channel”, as Venkatesan does not explicitly teach “channel estimation” per se, Zhang is added. 
In an analogous art, Zhang teaches a mobile device which uses channel estimation to determine it’s location (as inside or outside).  See for example, sections [0018] and [0031], which teach long range (outdoor) channel estimation. 

.  

7. 	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Venkatesan and Yang, as applied to claim 1 above and further in view of U.S. Patent Pub. 2014/0325053 to Hewitt. 

Regarding claim 12, which recites “wherein the sensor information comprises proximity information from a proximity sensor of the mobile device”, as Venkatesan does not teach a proximity sensor per se, Hewitt is added. 
In an analogous art, Hewitt teaches a mobile device which uses sensors to determine it’s location.  See section [0015], which teaches a proximity sensor. 
Therefore, as both Venkatesan and Hewitt teach determining indoor location and as Hewitt teaches the use of proximity sensors, it would have been obvious to use proximity sensors in Venkatesan, as Hewitt teaches the conventionality that any type of location or proximity sensing devices are equivalent.  

8. 	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Venkatesan and Yang, as applied to claim 1 above and further in view of U.S. Patent Pub. 2014/0256303 to Jones. 

In an analogous art, Jones teaches a mobile device which uses acoustic sensors to determine it’s location.  See for example, section [0045]. 
Therefore, as both Venkatesan and Jones teach determining location and also teach receiving echoes, it would have been obvious to use an acoustic sensors in Venkatesan, for reasons as in Jones.  


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive. It is first noted that the term “WLAN supervising device” has not been changed or corrected.  This term is not a conventional term in the art and therefore has no clear meaning and/or does not distinguish over any device which communicates in a WLAN (as the only function the “WLAN supervising device” performs is “controlling WLAN communications” which any device in a WLAN performs.)  Therefore, the section 112 rejection is still maintained. 
Regarding the prior art rejection, pages 12-14 of the response generally assert that all the applied references do not teach the newly amended feature.  Page 15 of the remarks state that Venkatesan does not teach the newly amended feature and that Yang does not cure the deficiencies of Venkatesan.  

It is also noted that the language “enabling a device to operate as a supervising device and to form a network” does not actually require any operations or active forming of a network by the device.  In other words “enabling frequencies to be used” does not require that they are used.  Therefore, the arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KELLEY/Primary Examiner, Art Unit 2646